Citation Nr: 0515991	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to August 
1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
schizophrenia.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he currently suffers from 
schizophrenia, which was diagnosed during service and 
ultimately resulted in his discharge from active duty.  

A separation Qualification Record dated August 1949 made no 
reference to the veteran's mental health condition.  A 
General Discharge certificate showed that the he was 
discharged from service "under honorable conditions" in 
August 1949.  

Following the application for VA benefits the RO requested 
the veteran's service medical records.  In July 2001 the RO 
requested that the veteran's claim be expedited as he was on 
the verge of becoming homeless.  On December 2001 the 
National Personnel Records Center (NPRC) notified the RO that 
the veteran's service medical records were unavailable as 
they were destroyed the fire that occurred there in 1973.  

On February 2002 at the RO's request, the veteran submitted a 
completed medical history form wherein he listed three 
medical facilities where he had received medical or 
psychiatric treatment while on active duty.  The veteran also 
provided the last name of a clinician who treated him in 
1952.  He failed to respond to the RO's requests for his 
medical records.  

In support of his claim, the veteran submitted a September 
1950 Selective System Registration Certificate.  The 
certificate showed that he had been classified as an I-C by a 
local Draft Board.  The veteran contends that the discharge 
type that appeared in this certificate confirmed that he was 
discharged for medical reasons.   

Where, as here, the service medical records are presumed 
destroyed, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

The Board notes that the RO has attempted once to retrieve 
service medical records from the NPRC.  In December 2001, the 
RO was informed that such records were destroyed in a fire.  
However, the RO must also search for alternate medical 
records, to include medical records from the medical 
facilities listed by the veteran in the February 2002 medical 
history form (Okinawa psychiatric ward in 1949; Hawaii 
psychiatric ward in 1949; Letterman General Hospital in San 
Francisco in 1949; and Dr. Williams in Delano, California in 
1952.) and Sick/Morning Reports. 

The General Discharge Certificate from August 1949 showed 
that the veteran had been given a discharge from service 
"under honorable conditions".  In view of the alleged 
circumstances relating the veteran's early discharge from 
active duty, it is the Board's judgment that all of his 
service personnel records must be secured.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).


Accordingly, this case is REMANDED for the following action:
 
1.  The RO should contact all appropriate 
service records' depositories, to include 
following up on its September 2001 
request for service medical records, to 
obtain any additional service medical and 
personnel records of the veteran that may 
be available, to include all in-service 
and post-service psychiatric records 
along with the veteran's service  
personnel records, in-service hospital 
records, records from the medical 
facilities listed by the veteran in the 
February 2002 medical history form and 
post-service VA medical records.  In his 
statement (Medical History Form) dated in 
February 2002, the veteran lists the 
following facilities: Okinawa psychiatric 
ward in 1949; Hawaii psychiatric ward in 
1949; Letterman General Hospital in San 
Francisco in 1949; and Dr. Williams in 
Delano, California in 1952.)  If no such 
records can be found, the RO should 
obtain documentation sufficient to 
support a finding that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
contact the hospitals identified by the 
veteran directly to determine if there is 
any addition relevant medical evidence.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).
  
2.  If and only if the  RO obtains relevant 
medical or psychiatric records dated during 
or more proximate to service, the veteran 
should afforded a VA psychiatric examination 
to determine the nature, approximate onset 
date and etiology of any psychiatric disorder 
that may be present, to include 
schizophrenia.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to opine whether it is at least as 
likely as not (50 percent or more 
probability) that any psychiatric disorder 
that may currently be present began during or 
is linked to any incident of service. 

The psychiatrist should provide a rationale 
for any opinion expressed.  If any question 
is too speculative to answer, the examiner 
should so indicate..

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder, to include 
schizophrenia, with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
September 2003.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
September 2003 SOC.  A reasonable period 
of time for a response should be 
afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R . F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

